Title: James Madison to Robley Dunglison, 22 April 1831
From: Madison, James
To: Dunglison, Robley


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Apl. 22. 1831
                            
                        
                         
                        I have duly recd. your letter of the 18th. instant. Whatever be the regrets at the uncertainty of your
                            continuance in our University, justice must be done to the considerations producing it, & to the manner of
                            communicating them. For myself, and I doubt not for my fellow members of the Board, it cannot be necessary to express the
                            high value we have placed on your services in the Institution, or our persuasion of the warm interest you take in its
                            prosperity. Should the prospects opened to you elsewhere therefore have the effect of transferring to another Theatre,
                            your talents and labours, you will carry with you our best wishes that they may be rewarded in every way that may conduce
                            to your gratification and welfare.
                        The interesting article in the Review on the subject of Longevity, did not escape my attention, and my
                            conjecture as to the author, was I find not erroneous. I shall pay the more attention to the coming one on College Edun: &
                            Disciplin, now that I foreknow that it is from the same pen. I anticipate with pleasure the success of your Dictionary
                            which is shortly to appear.
                        Your letter of the 20th. just recd. having reference to the contingent vacancy of your Pavilion will be used
                            as you suggest & not otherwise Accept for Mrs. Dunglison & yourself the joint respects & regards
                            of Mrs M & myself
                        
                            
                                J. M.
                            
                        
                    